Exhibit 99.1 STOCK PURCHASE AGREEMENT STOCK PURCHASE AGREEMENT, dated as of May 29, 2014 (the “Agreement”), among (the “Seller”), Thinspace Technology, Inc., a corporation organized under the laws of Delaware (the “Company”), and the Purchaser named on the signature pages annexed hereto (the “Purchaser”). W I T N E S S E T H: WHEREAS, owns an aggregate of shares of common stock, par value $0.001 per share of the Company (the “Shares”), which Shares constitute % of the issued and outstanding shares of capital stock of the Company; and WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires to purchase from the Seller, of the Shares for the purchase price and upon the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements hereinafter contained, the parties hereby agree as follows: ARTICLE I SALE AND PURCHASE OF SHARES 1.1Sale and Purchase of Shares. Upon the terms and subject to the conditions contained herein, on the Closing Date the Seller shall sell, assign, transfer, convey and deliver to the Purchaser, and the Purchaser shall purchase from the Seller, Shares. ARTICLE II PURCHASE PRICE AND PAYMENT 2.1Amount of Purchase Price. The purchase price for the Shares being purchased hereunder shall be an amount equal to $ (the “Purchase Price”), which sum shall be payable as follows: (a) $ at Closing, as provided in Section 3.1 below; and (b) $ one (1) year from Closing, subject to the provisions of Section 6 hereof. ARTICLE III CLOSING AND TERMINATION 3.1Closing Date. (a)Subject to the satisfaction of the conditions set forth in Sections 7.1 and 7.2 hereof (or the waiver thereof by the party entitled to waive that condition), the closing of the sale and purchase of the Shares provided for in Section 1.1 hereof (the "Closing") shall take place at the offices of Jonathan D. Leinwand, P.A. ., who is acting as escrow agent pursuant to a certain escrow agreement entered into between the parties, located at 200 S. Andrews Ave., Suite 703B, Ft. Lauderdale, FL 33301 (or at such other place as the parties may designate in writing) on such date as the Seller and the Purchaser may designate.The date on which the Closing shall be held is referred to in this Agreement as the "Closing Date". 1 (b)Prior to the Closing Date, Purchaser shall place an aggregate of $of the Purchase Priceinto an escrow account (the “Escrowed Funds”) with Escrow Agent, which Escrowed Funds shall be applied towards the satisfaction and payment of the Purchase Price as provided for and accordance with the terms of this Agreement. Upon satisfaction of all Closing Conditions, the Escrowed Funds shall be released according to this Section. (c)Wire transfer of the Escrowed Funds shall be made by wire transfer of immediately available funds, into the Escrow Account, and the Escrowed Funds shall be released to Seller at Closing with no further instruction or direction from Purchaser to the Escrow Agent.Escrow Account wire transfer instructions are as follows: Bank Name: Account Name: Account Number: Routing Number: 3.2Termination of Agreement. This Agreement may be terminated prior to the Closing as follows: (a)At the election of the Seller or the Purchaser on or after May 31, 2014, if the Closing shall not have occurred by the close of business on such date, provided that the terminating party is not in default of any of its obligations hereunder; (b)by mutual written consent of the Seller and the Purchaser; or (c)by the Seller or the Purchaser if there shall be in effect a final nonappealable order of a governmental body of competent jurisdiction restraining, enjoining or otherwise prohibiting the consummation of the transactions contemplated hereby; it being agreed that the parties hereto shall promptly appeal any adverse determination which is not nonappealable (and pursue such appeal with reasonable diligence). 3.3Procedure Upon Termination. In the event of termination and abandonment by the Purchaser or the Seller, or both, pursuant to Section 3.2 hereof, written notice thereof shall forthwith be given to the other party or parties, and this Agreement shall terminate, and the purchase of the Shares hereunder shall be abandoned, without further action by the Purchaser or the Seller.If this Agreement is terminated as provided herein, each party shall redeliver all documents, work papers and other material of any other party relating to the transactions contemplated hereby, whether so obtained before or after the execution hereof, to the party furnishing the same. 3.4Effect of Termination. In the event that this Agreement is validly terminated as provided herein, then each of the parties shall be relieved of their duties and obligations arising under this Agreement after the date of such termination and such termination shall be without liability to the Purchaser, the Company, the Seller or the Company; provided, however, that the obligations of the parties set forth in Section 10.4 hereof shall survive any such termination and shall be enforceable hereunder; provided, further, however, that nothing in this Section 3.4 shall relieve the Purchaser or the Seller of any liability for a breach of this Agreement. 2 3.5 Holdback. (a)The Seller and Purchaser have agreed that $of the Purchase Price (the “Holdback Amount”) shall be withheld from payment at the Closing, and that such Holdback Amount shall be paid one (1) year after the Closing Date, subject to set-off as hereinafter provided. (b)The Holdback Amount is being withheld by the Purchaser for the purpose of: (a) allowing Purchaser to recover therefrom such amounts as may be incurred by the Purchaser and/or the Company, plus interest thereon, including, but not limited to, legal fees and any other costs to satisfy and/or defend any and all claims that may arise hereunder or otherwise in connection with this Agreement from the date hereof through one (1) year from the Closing Date, and (b) to compensate the Purchaser from (i) any undisclosed liabilities and/or claims not otherwise set forth or disclosed hereunder or in the Company SEC Reports (as hereinafter defined), (ii) any adverse change to the Company’s balance sheet as of March 31, 2014, and (iii) any financial damages to the Purchaser and/or the Company from Seller’s failure to perform its obligations but by no means limits the Purchaser’s claims against Seller in excess of the Holdback Amount. (c)The Holdback Amount shall be paid to the Sellers on the date that is twelve (12) months after the Closing Date (the “Holdback Distribution Date”), provided that in the event the Company or the Purchaser has any claims for indemnification against the Sellers under Section 6(b)above or any other provisions of this Agreement for which the Purchaser or the Company, as applicable, has given notice to the Sellers in accordance with the terms herein or in the Termination Agreement being executed by the Seller and the Company simultaneously herewith, the Purchaser shall continue to withhold the portion of the Holdback Amount subject to such claims until the parties fully and finally resolve such claims. Upon any distribution of any portion of the Holdback Amount, the Purchaser shall pay to the Sellers interest on the amount so distributed from the Closing Date until the date of distribution at the rate set forth in Section 6(e) of this Agreement. (d)Any payment required to be made by Purchaser or the Sellers pursuant to this Section 4 shall be made with interest for the period from the date the indemnification claim is made to the date of payment at an annual rate equal to eight percent (8%). (e)A liability settlement statement shall be prepared by the Company within thirty (30) days from the end of the term to both the Seller and the Purchaser with payment to be made from Purchaser within fifteen days from receipt of statement. 3 (f)Notwithstanding the foregoing, for a period of one (1) year from the Closing Date, upon written notice delivered to by Purchaser of (a) any misrepresentation or breach of any representation or warranty made by in this Agreement or any other certificate, instrument or document contemplated hereby or thereby, (b) any breach of any covenant, agreement or obligation of contained in this Agreement or any other certificate, instrument or document contemplated hereby or thereby (c) any cause of action, suit or claim brought or made against the Purchaser by a third party (including for these purposes a derivative action brought on behalf of the Company) and arising out of or resulting from the execution, delivery, performance or enforcement of this Agreement or any other certificate, instrument or document contemplated hereby or thereby, or (d) any cause of action, suit or claim brought or made against Purchaser by any government or any agency, bureau, board, commission, court, department, official, political subdivision, tribunal or other instrumentality of any government (“Government Entity”) arising out of or resulting from any failure by Company prior to the date of this Agreement (i) to timely pay any national, provincial or local income, sales and use, excise, franchise, real and personal property, gross receipt, capital stock, production, business and occupation, disability, employment, payroll, severance or withholding tax or charge imposed by any Government Entity, any interest and penalties (civil or criminal) related thereto or to the nonpayment thereof, and any loss or tax liability incurred in connection with the determination, settlement or litigation of any tax liability arising therefrom (“Taxes”) due and payable thereby (or subject to withholding and remittance thereby), (ii) to timely file any tax return, declaration, reports, estimates, claim for refund, claim for extension, information returns, or statements relating to Taxes, including any schedule or attachment thereto (“Tax Return”), (iii) to comply with any applicable law relating to Taxes, the Purchaser shall have the right, but not the obligation, on not less than two (2) business days prior written notice (the “Put Notice”) to , to require to purchase the Shares held by the Purchaser. Any notice given under this Section shall be delivered to in accordance with the notice provisions set forth under Section 10.10 of this Agreement and shall state (1) that Purchaser is exercising its right to require to purchase the Shares then outstanding, and (2) the date fixed for payment (the “Put Date”).The Purchaser on the Put Date shall have the right to receive such amount in cash as is equal to the Purchase Price upon the surrender of the original stock certificates representing the Shares, such amount to be paid on the later of the Put Date or receipt of the Shares. ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY The Seller and the Company hereby jointly and severally represent and warrant to the Purchaser that (for purposes of this Article IV, the term “Company” shall include the Company and its operating subsidiaries, Thinspace Technology Ltd, a corporation organized and operating in the United Kingdom, and Thinspace Technology Ltd., a Nevada corporation operating in the states of California, Colorado and Florida): 4.1.Organization and Good Standing.The Company is a corporation duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation.The Company is not required to be qualified to transact business in any other jurisdiction where the failure to do so would reasonably be expected to result in (i) a material adverse effect on the legality, validity or enforceability of this Agreement, (ii) a material adverse effect on the results of operations, assets, business or financial condition of the Company, taken as a whole, or (iii) a material adverse effect on the Company’s ability to perform in any material respect on a timely basis its obligations under this Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”). 4 4.2.Authority. (a)The Company has full power and authority (corporate and otherwise) to carry on its business and has all permits and licenses that are necessary to the conduct of its business or to the ownership, lease or operation of its properties and assets. (b)The execution of this Agreement and the delivery hereof to the Purchaser and the sale contemplated herein have been, or will be prior to Closing, duly authorized by the Board of Directors of the Company, having full power and authority to authorize such actions. (c)Subject to any consents required under Section 4.7 below, the Seller and the Company have the full legal right, power and authority to execute, deliver and carry out the terms and provisions of this Agreement; and this Agreement has been duly and validly executed and delivered on behalf of the Seller and the Company and constitutes a valid and binding obligation of the Seller and the Company, enforceable in accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or other laws of general application affecting enforcement of creditors' rights and subject to general principles of equity that restrict the availability of equitable remedies. (d)Except as set forth in Schedule 4.2, neither the execution and delivery of this Agreement, the consummation of the transactions herein contemplated, nor compliance with the terms of this Agreement will violate, conflict with, result in a breach of, or constitute a default under any statute, regulation, indenture, mortgage, loan agreement, or other agreement or instrument to which the Seller or the Companyis a party or by which it or any of them is bound, any charter, regulation, or bylaw provision of the Company, or any decree, order, or rule of any court or governmental authority or arbitrator that is binding on the Seller or the Company in any way. 4.3.Shares. (a)The authorized capital stock of the Company consist of 500,000,000 shares of common stock, par value $0.001 per share, of which 91,898,918 shares are issued and outstanding.All of the Company’s Shares are duly authorized, validly issued, fully paid and non-assessable. 5 (b) is the lawful record and beneficial owner of 38,500,000 Shares, free and clear of any liens, pledges, encumbrances, charges, claims or restrictions of any kind, except as set forth in Schedule 4.3, and have, or will have on the Closing Date, the absolute, unilateral right, power, authority and capacity to enter into and perform this Agreement without any other or further authorization, action or proceeding, except as specified herein. (d)There are no authorized or outstanding subscriptions, options, warrants, calls, contracts, demands, commitments, convertible securities or other agreements or arrangements of any character or nature whatever under which the Companyis or may become obligated to issue, assign or transfer any shares of capital stock of the Company.Upon the delivery to Purchaser on the Closing Date of the certificates representing the Shares being purchased hereunder, Purchaser will have good, legal, valid, marketable and indefeasible title to % the then issued and outstanding shares of capital stock of the Company, free and clear of any liens, pledges, encumbrances, charges, agreements, options, claims or other arrangements or restrictions of any kind. 4.4.Basic Corporate Records.The copies of the Articles of Incorporation of the Company (certified by the Secretary of State or other authorized official of the jurisdiction of incorporation), and the Bylaws of the Company, as the case may be (certified as of the date of this Agreement as true, correct and complete by the Company’s secretary or assistant secretary), all of which have been delivered to the Purchaser, are true, correct and complete as of the date of this Agreement. 4.5.Minute Books.The minute book of the Company, which has been exhibited to the Purchaser, contain true, correct and complete minutes and records of all meetings, proceedings and other actions of the shareholders, Board of Directors and committees of such Board of Directors of the Company, if any, and, on the Closing Date, will contain true, correct and complete minutes and records of any meetings, proceedings and other actions of the shareholders, Board of Directors and committees of such Board of Directors of the Company. 4.6.Subsidiaries and Affiliates. Except as may be disclosed in the SEC Reports (as defined in Section 4.8 below), the Company does not own beneficially or of record any securities of or other ownership interests in any business, entity, enterprise or organization. 4.7.Consents.Except as set forth in Schedule 4.7, no consents or approvals of any public body or authority and no consents or waivers from other parties to leases, licenses, franchises, permits, indentures, agreements or other instruments are (i)required for the lawful consummation of the transactions contemplated hereby, or (ii)necessary in order that the Business can be conducted by the Purchaser in the same manner after the Closing as heretofore conducted by the Company nor will the consummation of the transactions contemplated hereby result in creating, accelerating or increasing any liability of the Company. 6 4.8.SEC Reports; Financial Statements.The Company has filed all reports, schedules, forms, statements and other documents required to be filed by the Company under the Securities Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or such shorter period as the Company was required by law or regulation to file such material) (the foregoing materials, including the exhibits thereto and documents incorporated by reference therein, being collectively referred to herein as the “SEC Reports”) on a timely basis or has received a valid extension of such time of filing and has filed any such SEC Reports prior to the expiration of any such extension.As of their respective dates, the SEC Reports complied in all material respects with the requirements of the Securities Act and the Exchange Act, as applicable, and none of the SEC Reports, when filed, contained any untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading.The audited financial statements of the Company and its Subsidiaries for the past two fiscal years and unaudited financial statement for the most recent fiscal quarter, to the extent not included in the SEC Reports, are attached hereto as Schedule 4.8. Such financial statements comply in all material respects with applicable accounting requirements and the rules and regulations of the Commission with respect thereto as in effect at the time of filing.Such financial statements have been prepared in accordance with United States generally accepted accounting principles applied on a consistent basis during the periods involved (“GAAP”), except as may be otherwise specified in such financial statements or the notes thereto and except that unaudited financial statements may not contain all footnotes required by GAAP, and fairly present in all material respects the financial position of the Company and its consolidated Subsidiaries as of and for the dates thereof and the results of operations and cash flows for the periods then ended, subject, in the case of unaudited statements, to normal, immaterial, year-end audit adjustments.For the purposes hereof, the balance sheet of the Company as of March 31, 2014 is referred to as the “Balance Sheet” and March 31, 2014 is referred to as the “Balance Sheet Date”. 4.9.Records and Books of Account.The records and books of account of the Company reflect all material items of income and expense and all material assets, liabilities and accruals, and have been, and to the Closing Date will be, regularly kept and maintained in conformity with GAAP applied on a consistent basis. 4.10.Absence of Undisclosed Liabilities.Except as and to the extent reflected or reserved against in the financial statements or disclosed in Schedule 4.10, there are no liabilities or obligations of the Company of any kind whatsoever, whether accrued, fixed, absolute, contingent, determined or determinable, and including without limitation (i)liabilities to former, retired or active employees of the Company under any pension, health and welfare benefit plan, vacation plan or other plan of the Company, (ii)tax liabilities incurred in respect of or measured by income for any period prior to the close of business on the Balance Sheet Date, or arising out of transactions entered into, or any state of facts existing, on or prior to said date, and (iii)contingent liabilities in the nature of an endorsement, guarantee, indemnity or warranty, and there is no condition, situation or circumstance existing or which has existed that would reasonably be expected to result in any material liability of the Company, other than liabilities and contingent liabilities incurred in the ordinary course of business since the Balance Sheet Date consistent with the Company’s recent customary business practice, none of which would reasonably be expected to have a Material Adverse Effect. 7 4.11Taxes. (a)For purposes of this Agreement, “Tax” or “Taxes” refers to:(i) any and all federal, state, local and foreign taxes, assessments and other governmental charges, duties, impositions and liabilities relating to taxes, including taxes based upon or measured by gross receipts, income, profits, sales, use and occupation, and value added, ad valorem, transfer, franchise, withholding, payroll, recapture, employment, excise and property taxes and escheatment payments, together with all interest, penalties and additions imposed with respect to such amounts and any obligations under any agreements or arrangements with any other person with respect to such amounts and including any liability for taxes of a predecessor entity; (ii) any liability for the payment of any amounts of the type described in clause (i) as a result of being or ceasing to be a member of an affiliated, consolidated, combined or unitary group for any period (including, without limitation, any liability under Treas. Reg. Section1.1502-6 or any comparable provision of foreign, state or local law); and (iii) any liability for the payment of any amounts of the type described in clause (i) or (ii) as a result of any express or implied obligation to indemnify any other person or as a result of any obligations under any agreements or arrangements with any other person with respect to such amounts and including any liability for taxes of a predecessor entity. (b)(i)The Company has timely filed all federal, state, local and foreign returns, estimates, information statements and reports (“Returns”) relating to Taxes required to be filed by the Company with any Tax authority.All such Returns are true, correct and complete in all material respects.The Company has paid all Taxes shown to be due on such Returns.Except as listed on Schedule 4.11 hereto, the Company is currently the beneficiary of any extensions of time within which to file any Returns. The Seller and the Company have furnished and made available to the Purchaser complete and accurate copies of all income and other Tax Returns and any amendments thereto filed by the Company in the last three (3) years. (ii)The Company, as of the Closing Date, will have withheld and accrued or paid to the proper authority all Taxes required to have been withheld and accrued or paid. (iii)The Company has not been delinquent in the payment of any Tax nor is there any Tax deficiency outstanding or assessed against the Company.The Company has not executed any unexpired waiver of any statute of limitations on or extending the period for the assessment or collection of any Tax. (iv)There is no dispute, claim, or proposed adjustment concerning any Tax liability of the Company either (A)claimed or raised by any Tax authority in writing or (B)based upon personal contact with any agent of such Tax authority, and there is no claim for assessment, deficiency, or collection of Taxes, or proposed assessment, deficiency or collection from the Internal Revenue Service or any other governmental authority against the Company which has not been satisfied.The Company is not a party to nor has the Company been notified in writing that it is the subject of any pending, proposed, or threatened action, investigation, proceeding, audit, claim or assessment by or before the Internal Revenue Service or any other governmental authority, nor does the Company have any reason to believe that any such notice will be received in the future. Neither the Internal Revenue Service nor any state or local taxation authority has ever audited any income tax return of the Company.The Company has not filed any requests for rulings with the Internal Revenue Service.No power of attorney has been granted by the Company or its Affiliates with respect to any matter relating to Taxes of the Company.There are no Tax liens of any kind upon any property or assets of the Company, except for inchoate liens for Taxes not yet due and payable. 8 (v)The Company has no liability for any unpaid Taxes which has not been paid or accrued for or reserved on the Financial Statements in accordance with GAAP, whether asserted or unasserted, contingent or otherwise. (vi)There is no contract, agreement, plan or arrangement to which the Company is a party as of the date of this Agreement, including but not limited to the provisions of this Agreement, covering any employee or former employee of the Company that, individually or collectively, would reasonably be expected to give rise to the payment of any amount that would not be deductible pursuant to Sections280G, 404 or 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”). There is no contract, agreement, plan or arrangement to which the Company is a party or by which it is bound to compensate any individual for excise taxes paid pursuant to Section 4999 of the Code. (vii)The Company has not filed any consent agreement under Section341(f) of the Code or agreed to have Section 341(f)(2) of the Code apply to any disposition of a subsection (f) asset (as defined in Section 341(f)(4) of the Code) owned by the Company. (viii)The Company is not a party to, nor does it have any obligation under, any tax-sharing, tax indemnity or tax allocation agreement or arrangement. (ix)None of the Company’s assets are tax exempt use property within the meaning of Section168(h) of the Code. 4.12.Accounts Receivable.The accounts receivable of the Company shown on the Balance Sheet Date, and those to be shown in the financial statements, are, and will be, actual bona fide receivables from transactions in the ordinary course of business representing valid and binding obligations of others for the total dollar amount shown thereon, and as of the Balance Sheet Date were not (and presently are not) subject to any recoupments, set-offs, or counterclaims.All such accounts receivable are and will be collectible in amounts not less than the amounts (net of reserves) carried on the books of the Company, including the Financial Statements, and to the Seller’s knowledge, will be paid in accordance with their terms.Except as listed on Schedule 4.12 hereto, all such accounts receivable are and will be actual bona fide receivables from transactions in the ordinary course of business.Seller expressly acknowledges that all account receivables, as of the Closing Date, whether incurred prior or subsequent to the Closing Date, will be property of the Company, which is in turn property of the Purchaser and the Seller further acknowledges that he will have no claim to the account receivables existing as of or after the Closing Date.If expressly required to do so by the Purchaser, the Company will continue to invoice and collect on the account receivables in accordance with their standard collection procedures. 4.13.Intentionally Left Blank. 9 4.14.Machinery and Equipment.Except for items disposed of in the ordinary course of business, all computers and related software, machinery, tools, furniture, fixtures, equipment, vehicles, leasehold improvements and all other tangible personal property (hereinafter “Fixed Assets”) of the Company currently being used in the conduct of its business, or included in determining the net book value of the Company on the Balance Sheet Date, together with any machinery or equipment that is leased or operated by the Company, are in fully serviceable working condition and repair, ordinary wear and tear excepted.Said Fixed Assets shall be maintained in such condition from the date hereof through the Closing Date.Except as described on Schedule 4.14 hereto, all Fixed Assets owned, used or held by the Company are situated at its business premises and are currently used in its business.Schedule 4.14 describes all Fixed Assets owned by or an interest in which is claimed by any other person (whether a customer, supplier or other person) for which the Company is responsible (copies of all agreements relating thereto having been delivered to the Purchaser), and all such property is in the Company’s actual possession and is in such condition that upon the return of such property in its present condition to its owner, the Company will not be liable in any amount to such owner.There are no outstanding requirements or recommendations by any insurance company that has issued a policy covering either (i)such Fixed Assets or (ii)any liabilities of the Company relating to operation of the Business, or by any board of fire underwriters or other body exercising similar functions, requiring or recommending any repairs or work to be done on any Fixed Assets or any changes in the operations of the Business, any equipment or machinery used therein, or any procedures relating to such operations, equipment or machinery.All Fixed Assets of the Company are set forth on Schedule 4.14 hereto. 4.15.Real Property Matters.The Company does not owns any real property as of the date hereof and has not owned any real property during the three years preceding the date hereof. 4.16.Leases.All leases of real and personal property of the Company are described in Schedule 4.16, are in full force and effect and constitute legal, valid and binding obligations of the respective parties thereto enforceable in accordance with their terms, except as limited by bankruptcy, insolvency, reorganization, moratorium or similar laws relating to or affecting generally the enforcement of creditor’s rights, and have not been assigned or encumbered.The Company has performed in all material respects the obligations required to be performed by them under all such leases to date and they are not in default in any material respect under any of said leases, except as set forth in Schedule 4.16, nor have they made any leasehold improvements required to be removed at the termination of any lease, except signs.To the Seller’s knowledge, no other party to any such lease is in material default thereunder.Except as noted on Schedule 4.16, none of the leases listed thereon require the consent of a third party in connection with the transfer of the Shares. 4.17.Patents, Software, Trademarks, Etc.The Company owns or possesses adequate licenses or other rights to use, all patents, software, trademarks, service marks, trade names and copyrights and trade secrets, if any, necessary to conduct their business as now operated by them.The patents, software, trademarks, service marks, copyrights, trade names and trade secrets, if any, registered in the name of or owned or used by or licensed to the Company and applications for any thereof (hereinafter the “Intangibles”) are described or referenced in Schedule 4.17.Seller hereby specifically acknowledges that all right, title and interest in and to all patents and software listed on Schedule 4.17 are owned by the Company and that the ownership of such patents and software will be transferred as part of the Company to Purchaser as part of the transaction contemplated hereby.No officer, director, shareholder or employee of the Company or any relative or spouse of any such person owns any patents or patent applications or any inventions, software, secret formulae or processes, trade secrets or other similar rights, nor is any of them a party to any license agreement, used by or useful to the Company or related to the Business except as listed in Schedule 4.17.All of said Intangibles are valid and in good standing, are free and clear of all liens, security interests, charges, restrictions and encumbrances of any kind whatsoever, and have not been licensed to any third party except as described in Schedule 4.17.The Company has not been charged with, nor to the Seller’s knowledge has it infringed or is it threatened to be charged with infringement of, any patent, proprietary rights or trade secrets of others in the conduct of its business, and, to the date hereof, neither the Seller, nor the Company have received any notice of conflict with or violation of the asserted rights in intangibles or trade secrets of others.The Company is not now manufacturing any goods under a present permit, franchise or license, except as set forth in said Schedule 4.17.The consummation of the transactions contemplated hereby will not alter or impair any rights of the Company in any such Intangibles or in any such permit, franchise or license, except as described in Schedule 4.17.The Intangibles and the Company’s tooling, manufacturing and engineering drawings, process sheets, specifications, bills of material and other like information and data are in such form and of such quality and will be maintained in such a manner that the Company can, following the Closing, design, produce, manufacture, assemble and sell the products and provide the services heretofore provided by it so that such products and services meet applicable specifications and conform with the standards of quality and cost of production standards heretofore met by it.The Company has the sole and exclusive right to use their corporate and trade names in the jurisdictions where they transact business. 10 4.18.Insurance Policies.There is set forth in Schedule 4.18 a list and brief description of all insurance policies on the date hereof held by the Company or on which it pays premiums, including, without limitation, life insurance and title insurance policies, which description includes the premiums payable by it thereunder.Schedule 4.18 also sets forth, in the case of any life insurance policy held by the Company, the name of the insured under such policy, the cash surrender value thereof and any loans thereunder.All such insurance premiums in respect of such coverage have been, and to the Closing Date will be, paid in full, or if not due, properly accrued on the Balance Sheet.All claims, if any, made against the Company which are covered by such policies have been, or are being, settled or defended by the insurance companies that have issued such policies.Up to the Closing Date, such insurance coverage will be maintained in full force and effect and will not be cancelled, modified or changed without the express written consent of the Purchaser, except to the extent the maturity dates of any such insurance policies expire prior to the Closing Date.No such policy has been, or to the Closing Date will be, cancelled by the issuer thereof, and, to the knowledge of the Seller or the Company, between the date hereof and the Closing Date, there shall be no increase in the premiums with respect to any such insurance policy caused by any action or omission of the Seller or the Company. 4.19.Banking and Personnel Lists.The Seller and the Company will deliver to the Purchaser prior to the Closing Date the following accurate lists and summary descriptions relating to the Company: (i)The name of each bank in which the Company has an account or safe deposit box and the names of all persons authorized to draw thereon or have access thereto. (ii)The names, current annual salary rates and total compensation for the preceding fiscal year of all of the present directors and officers of the Company, and any other employees whose current base accrual salary or annualized hourly rate equivalent is $20,000 or more, together with a summary of the bonuses, percentage compensation and other like benefits, if any, paid or payable to such persons for the last full fiscal year completed, together with a schedule of changes since that date, if any. (iii)A schedule of workers’ compensation payments of the Company over the past five full fiscal years and the fiscal year to date, a schedule of claims by employees the Company against the workers’ compensation fund for any reason over such period, identification of all compensation and medical benefits paid to date on each such claim and the estimated amount of compensation and medical benefits to be paid in the future on each such claim. (iv)The name of all pensioned employees of the Company whose pensions are unfunded and are not paid or payable pursuant to any formalized pension arrangements, their agent and annual unfunded pension rates. (v)The name, address, telephone number, facsimile number, email address, the name of the principal contact and all other relevant contact information of all clients and customers of the Company. 4.20.Lists of Contracts, Etc.There is included in Schedule 4.20 a list of the following items (whether written or oral) relating to the Company, which list identifies and fairly summarizes each item: (i)All collective bargaining and other labor union agreements (if any); all employment agreements with any officer, director, employee or consultant; and all employee pension, health and welfare benefit plans, group insurance, bonus, profit sharing, severance, vacation, hospitalization, and retirement plans, post-retirement medical benefit plans, and any other plans, arrangements or custom requiring payments or benefits to current or retiring employees. (ii)All joint venture contracts of the Company or affiliates relating to the Business; 11 (iii)All contracts of the Company relating to (a)obligations for borrowed money, (b)obligations evidenced by bonds, debentures, notes or other similar instruments, (c)obligations to pay the deferred purchase price of property or services, except trade accounts payable arising in the ordinary course of business, (d)obligations under capital leases, (e)debt of others secured by a lien on any asset of the Company, and (f)debts of others guaranteed by the Company. (iv)All agreements of the Company relating to the supply of raw materials for and the distribution of the products of the Business, including without limitation all sales agreements, manufacturer’s representative agreements and distribution agreements of whatever magnitude and nature, and any commitments therefor; (v)All contracts that individually provide for aggregate future payments to or from any of the Company of $10,000 or more, to the extent not included in (i) through (iv) above; (vi)All contracts of the Company that have a term exceeding one year and that may not be cancelled without any liability, penalty or premium, to the extent not included in (i) through (v) above; (vii)A complete list of all outstanding powers of attorney granted by the Company; and (viii)All other contracts of the Company material to the business, assets, liabilities, financial condition, results of operations or prospects of the Business taken as a whole to the extent not included above. Except as set forth in Schedule 4.20, (i)all contracts, agreements and commitments of the Company set forth in Schedule 4.20 are valid, binding and in full force and effect, and (ii)neither the Company nor, to the Seller’s knowledge, any other party to any such contract, agreement, or commitment has materially breached any provision thereof or is in default thereunder.Except as set forth in Schedule 4.20, the sale of the Shares by the Seller in accordance with this Agreement will not result in the termination of any contract, agreement or commitment of the Company set forth in Schedule 4.20, and immediately after the Closing, each such contract, agreement or commitment will continue in full force and effect without the imposition or acceleration of any burdensome condition or other obligation on the Company resulting from the sale of the Shares by the Seller.True and complete copies of the contracts, leases, licenses and other documents referred to in this Schedule 4.20 have been delivered to the Purchaser. There are no pending disputes with customers or vendors of the Company regarding quality or return of goods involving amounts in dispute with any one customer or vendor, whether for related or unrelated claims, in excess of $10,000 except as described on Schedule 4.20 hereto.To the knowledge of Seller and the Company, there has not been any event, happening, threat or fact that would lead them to believe that any of said customers or vendors will terminate or materially alter their business relationship with the Company after completion of the transactions contemplated by this Agreement. 12 4.21.Compliance With the Law.The Company is not in material violation of any applicable federal, state, local or foreign law, regulation or order or any other, decree or requirement of any governmental, regulatory or administrative agency or authority or court or other tribunal (including, but not limited to, any law, regulation order or requirement relating to securities, properties, business, products, manufacturing processes, advertising, sales or employment practices, terms and conditions of employment, occupational safety, health and welfare, conditions of occupied premises, product safety and liability, civil rights, or environmental protection, including, but not limited to, those related to waste management, air pollution control, waste water treatment or noise abatement).Except as set forth in Schedule 4.21, the Company has not been and is not now charged with, or to the knowledge of the Seller or the Company under investigation with respect to, any violation of any applicable law, regulation, order or requirement relating to any of the foregoing, nor, to the knowledge of Seller or the Company, are there any circumstances that would reasonably be expected to give rise to any such violation.the Company have filed all reports required to be filed with any governmental, regulatory or administrative agency or authority. 4.22.Litigation; Pending Labor Disputes.Except as specifically identified on Schedule 4.22: (i)There are no legal, administrative, arbitration or other proceedings or governmental investigations pending or, to the knowledge of Seller or the Company, threatened, against the Seller or the Company, relating to the Business or the Company or its properties (including leased property), or the transactions contemplated by this Agreement, nor is there any basis known to the Seller or the Company for any such action. (ii)There are no judgments, decrees or orders of any court, or any governmental department, commission, board, agency or instrumentality binding upon Seller or the Company relating to the Business or the Company the effect of which is to prohibit any business practice or the acquisition of any property or the conduct of any business by the Company or which limit or control or otherwise adversely affect its method or manner of doing business. (iii)No work stoppage has occurred and is continuing or, to the knowledge of Seller or the Company, is threatened affecting the Business, and no representation question involving recognition of a collective bargaining agent exists in respect of any employees of the Company. (iv)There are no pending labor negotiations or union organization efforts relating to employees of the Company. (v)There are no charges of discrimination (relating to sex, age, race, national origin, handicap or veteran status) or unfair labor practices pending or, to the knowledge of the Seller or the Company, threatened before any governmental or regulatory agency or authority or any court relating to employees of the Company. 13 4.23.Absence of Certain Changes or Events.The Company has not, since the Balance Sheet Date, except as described on Schedule 4.23: (i)Incurred any material obligation or liability (absolute, accrued, contingent or otherwise)except for obligations or liabilities incurred in the ordinary course, and any such obligation or liability incurred in the ordinary course would not have a Material Adverse Effect, except for claims, if any, that are adequately covered by insurance; (ii)Discharged or satisfied any lien or encumbrance, or paid or satisfied any obligations or liability (absolute, accrued, contingent or otherwise) other than (a)liabilities shown or reflected on the Balance Sheet, and (b)liabilities incurred since the Balance Sheet Date in the ordinary course of business that would not have a Material Adverse Effect; (iii)Increased or established any reserve or accrual for taxes or other liability on its books or otherwise provided therefor, except (a)as disclosed on the Balance Sheet, or (b)as may have been required under generally accepted accounting principles due to income earned or expense accrued since the Balance Sheet Date and as disclosed to the Purchaser in writing; (iv)Mortgaged, pledged or subjected to any lien, charge or other encumbrance any of its assets, tangible or intangible; (v)Sold or transferred any of its assets or cancelled any debts or claims or waived any rights, except in the ordinary course of business and which would not have a Material Adverse Effect; (vi)Disposed of or permitted to lapse any patents or trademarks or any patent or trademark applications material to the operation of its business; (vii)Incurred any significant labor trouble or granted any general or uniform increase in salary or wages payable or to become payable by it to any director, officer, employee or agent, or by means of any bonus or pension plan, contract or other commitment increased the compensation of any director, officer, employee or agent, other than regularly scheduled increases that are consistent with past practices; (viii)Authorized any capital expenditure for real estate or leasehold improvements, machinery, equipment or molds in excess of $10,000.00 in the aggregate; (ix)Except for this Agreement, entered into any material transaction; 14 (x)Issued any stocks, bonds, or other corporate securities, or made any declaration or payment of any dividend or any distribution in respect of its capital stock; or (xi)Experienced damage, destruction or loss (whether or not covered by insurance) that would individually or in the aggregate have a Material Adverse Effect or experienced any other material adverse change or changes individually or in the aggregate that would have a Material Adverse Effect. 4.24.Employee Benefit Plans. (a)Schedule 4.24 lists a description of the only Employee Programs (as defined below) that have been maintained (as such term is further defined below) the Company at any time during the five (5) years prior to the date hereof. (b)Except as would not be expected to have a Material Adverse Effect, there has not been any failure of any party to comply with any laws applicable with respect to any Employee Program that has been maintained by the Company.With respect to any Employee Programs now or heretofore maintained by the Company, there has occurred no breach of any duty under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or other applicable law which could result, directly or indirectly in any taxes, penalties or other liability to the Purchaser, the Company or any affiliate (as defined below) and that would not have a Material Adverse Effect.No litigation, arbitration, or governmental administrative proceeding (or investigation) or other proceeding (other than those relating to routine claims for benefits) that would not have a Material Adverse Effect is pending or, to the knowledge of the Company or Seller, threatened with respect to any such Employee Program. (c)Except as set forth in Schedule 4.24 attached hereto, the Company nor any affiliate has ever (i)provided health care or any other non-pension benefits to any employees after their employment was terminated (other than as required by Part6 of SubtitleB of TitleI of ERISA) or has ever promised to provide such post-termination benefits or (ii)maintained an Employee Program provided to such employees subject to TitleIV of ERISA, Section 401(a) or Section412 of Code, including, without limitation, any Multiemployer Plan. (d)For purposes of this Section4.24: (i)“Employee Program” means (A)all employee benefit plans within the meaning of ERISA Section3(3), including, but not limited to, multiple employer welfare arrangements (within the meaning of ERISA Section3(40)), plans to which more than one unaffiliated employer contributes and employee benefit plans (such as foreign or excess benefit plans) which are not subject to ERISA; and (B)all stock option plans, bonus or incentive award plans, severance pay policies or agreements, deferred compensation agreements, supplemental income arrangements, vacation plans, and all other employee benefit plans, agreements, and arrangements not described in (A)above.In the case of an Employee Program funded through an organization described in Code Section 501(c)(9), each reference to such Employee Program shall include a reference to such organization; 15 (ii)An entity “maintains” an Employee Program if such entity sponsors, contributes to, or provides (or has promised to provide) benefits under such Employee Program, or has any obligation (by agreement or under applicable law) to contribute to or provide benefits under such Employee Program, or if such Employee Program provides benefits to or otherwise covers employees of such entity (or their spouses, dependents, or beneficiaries); (iii)An entity is an “affiliate” of the Company for purposes of this Section3.24 if it would have ever been considered a single employer with the Company under ERISA Section 4001(b) or part of the same “controlled group” as the Company for purposes of ERISA Section 302(d)(8)(C); and (iv)“Multiemployer Plan” means a (pension or non-pension) employee benefit plan to which more than one employer contributes and which is maintained pursuant to one or more collective bargaining agreements. 4.25.Product Warranties and Product Liabilities.The product warranties and return policies of the Company in effect on the date hereof (if any) and the types of products to which they apply are described on Schedule 4.25 hereto.Schedule 4.25 also sets forth all product liability claims involving amounts in controversy in excess of $10,000 that are currently either pending or, to the Seller’s or the Company’s knowledge, threatened against the Company.The Company has not paid in the aggregate, or allowed as credits against purchases, or received claims for more than one percent (1%) per year of gross sales, as determined in accordance with GAAP consistently applied, during the past three years pursuant to obligations under any warranty or any product liability claim with respect to goods manufactured, assembled or furnished by P the Company.To the Seller’s knowledge, the future cost of performing all such obligations and paying all such product liability claims with respect to goods manufactured, assembled or furnished prior to the Closing Date will not exceed the average annual cost thereof for said past three year period. 4.26.Assets.The assets of the Company are located at the locations listed on Schedule 4.26 attached hereto. Except as described in Schedule 4.26, the assets of the Company are, and together with the additional assets to be acquired or otherwise received by the Company prior to the Closing, will at the Closing Date be, sufficient in all material respects to carry on the operations of the Business as now conducted by the Company.The Company is the only business organization through which the Business is conducted.Except as set forth in Schedule 4.16 or Schedule 4.26, all assets owned and used by the Seller or the Company to conduct the Business are, and will on the Closing Date be, owned by the Company. 4.27.Absence of Certain Commercial Practices.Except as described on Schedule 4.27, neither the Company nor the Seller has made any payment (directly or by secret commissions, discounts, compensation or other payments) or given any gifts to another business concern, to an agent or employee of another business concern or of any governmental entity (domestic or foreign) or to a political party or candidate for political office (domestic or foreign), to obtain or retain business for the Company or to receive favorable or preferential treatment, except for gifts and entertainment given to representatives of customers or potential customers of sufficiently limited value and in a form (other than cash) that would not be construed as a bribe or payoff. 16 4.28.Licenses, Permits, Consents and Approvals.The Company has, and at the Closing Date will have, all licenses, permits or other authorizations of governmental, regulatory or administrative agencies or authorities (collectively, “Licenses”) required to conduct the Business and the absence of any of which would have a Material Adverse Effect. All Licenses of the Company are listed on Schedule 4.28 hereto.At the Closing, the Company will have all such Licenses which are material to the conduct of the Business and the absence of any of which would have a Material Adverse Effect, and will have renewed all Licenses which would have expired in the interim.Except as listed in Schedule 4.28, no registration, filing, application, notice, transfer, consent, approval, order, qualification, waiver or other action of any kind (collectively, a “Filing”) will be required as a result of the sale of the Shares by Seller in accordance with this Agreement (a)to avoid the loss of any License or the violation, breach or termination of, or any default under, or the creation of any lien on any asset of the Company pursuant to the terms of, any law, regulation, order or other requirement or any contract binding upon the Company or to which any such asset may be subject, or (b)to enable Purchaser (directly or through any designee) to continue the operation of the Company and the Business substantially as conducted prior to the Closing Date.All such Filings will be duly filed, given, obtained or taken on or prior to the Closing Date and will be in full force and effect on the Closing Date. 4.29.Environmental Matters. Except as set forth on Schedule 4.29 hereto: (a)To the Seller’s knowledge, the operations of the Company are in compliance with all applicable Laws promulgated by any governmental entity which prohibit, regulate or control any hazardous material or any hazardous material activity (“Environmental Laws”) and all permits issued pursuant to Environmental Laws or otherwise except for where noncompliance or the absence of such permits would not, individually or in the aggregate, have a Material Adverse Effect; (b)To the Seller’s knowledge, the Company has obtained all permits required under all applicable Environmental Laws necessary to operate the Business; (c)The Company has not the subject of any outstanding written order or Contract with any governmental authority or person respecting Environmental Laws or any violation or potential violations thereof; and, (d)The Company has have not received any written communication alleging that it may be in violation of any Environmental Law, or any permit issued pursuant to Environmental Law, or may have any liability under any Environmental Law. 4.30Broker.Except as specified in Schedule 4.30, neither the Company nor the Seller has retained any broker in connection with any transaction contemplated by this Agreement.Purchaser and the Company shall not be obligated to pay any fee or commission associated with the retention or engagement by the Company or Seller of any broker in connection with any transaction contemplated by this Agreement. 17 4.31.Related Party Transactions.Except as described in Schedule 4.31, all transactions during the past five years between the Company and any current or former shareholder or any entity in which the Company or any current or former shareholder had or has a direct or indirect interest have been fair to the Company as determined by the Board of Directors of each company.No portion of the sales or other ongoing business relationship of the Company is exclusively dependent upon the friendship or the personal relationships (other than those customary within business generally) of the Seller, except as described in Schedule 4.31.During the past five (5) years, the Company has not forgiven or cancelled, without receiving full consideration, any indebtedness owing to it by the Seller. 4.32Patriot Act.The Company and the Seller certify that the Company has not been designated, and is not owned or controlled, by a “suspected terrorist” as defined in Executive Order 13224.The Company and the Seller hereby acknowledge that the Purchaser seeks to comply with all applicable laws concerning money laundering and related activities.In furtherance of those efforts, the Company and the Seller hereby represent, warrant and agree that:(i) none of the cash or property that the Seller has contributed or paid or will contribute or will contribute and pay to the Company has been or shall be derived from, or related to, any activity that is deemed criminal under United States law; and (ii) the business of the Company has been conducted in material compliance with the United States Bank Secrecy Act, the United States International Money Laundering Control Act of 1986 and the United States International Money Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Seller shall promptly notify the Purchaser if any of these representations ceases to be true and accurate regarding the Seller or the Company.The Seller agrees to provide the Purchaser any additional information regarding the Company that the Purchaser reasonably requests to ensure compliance with all applicable laws concerning money laundering and similar activities. 4.33.Disclosure.All statements contained in any contract, schedule, closing certificate, opinion, or other closing document delivered by or on behalf of the Seller or the Company pursuant hereto or in connection with the transactions contemplated hereby shall be deemed representations and warranties by the Seller and the Company herein.No statement, representation or warranty by the Seller or the Company in this Agreement or in any contract, schedule, closing certificate, opinion, or other closing document furnished or to be furnished to the Purchaser pursuant hereto or in connection with the transactions contemplated hereby contains or will contain any untrue statement of a material fact or omits or will omit to state a material fact required to be stated therein or necessary to make the statements contained therein not misleading or necessary in order to provide a prospective purchaser of the business the Company with full and fair disclosure concerning the Company, the Business and the Company’s affairs. 4.34Director and Officer Insurance.The Company has maintained insurance for their officers and directors for the last two (2) years without any lapse in coverage.As of the Closing Date, no claims have been filed against any officer or director of the Company. 4.35Acknowledgment Regarding Purchasers’ Purchase of Securities.Each of the Purchasers is acting solely in the capacity of an arm’s length purchaser with respect to the Transaction Documents and the transactions contemplated thereby. No Purchaser is acting as a financial advisor or fiduciary of the Company (or in any similar capacity) with respect to the Agreement and the transactions contemplated thereby and any advice given by any Purchaser or any of their respective representatives or agents in connection with the Agreement and the transactions contemplated thereby is merely incidental to the Purchasers’ purchase of the Securities. The Seller’s and Company’s decision to enter into this Agreement has been based solely on the independent evaluation of the transactions contemplated hereby by the Seller, the Company and each of their respective representatives. 18 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER 5.1Organization and Good Standing. The Purchaser is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware. 5.2Authority. (a)The execution and delivery of this Agreement and the consummation of the transactions contemplated herein have been, or will prior to Closing be, duly and validly approved and acknowledged by all necessary corporate action on the part of the Purchaser. (b)The execution of this Agreement and the delivery hereof to the Seller and the purchase contemplated herein have been, or will be prior to Closing, duly authorized by the Purchaser’s Board of Directors having full power and authority to authorize such actions. 5.3Conflicts; Consents of Third Parties. (a)The execution and delivery of this Agreement and the consummation of the transactions herein contemplated, and the compliance with the provisions and terms of this Agreement, are not prohibited by the Articles of Incorporation or Bylaws of the Purchaser and will not violate, conflict with or result in a breach of any of the terms or provisions of, or constitute a default under, any court order, indenture, mortgage, loan agreement, or other agreement or instrument to which the Purchaser is a party or by which it is bound. (b)No consent, waiver, approval, order, permit or authorization of, or declaration or filing with, or notification to, any person or governmental body is required on the part of the Purchaser in connection with the execution and delivery of this Agreement or the Purchaser Documents or the compliance by Purchaser with any of the provisions hereof or thereof. 5.4Litigation. There are no Legal Proceedings pending or, to the best knowledge of the Purchaser, threatened that are reasonably likely to prohibit or restrain the ability of the Purchaser to enter into this Agreement or consummate the transactions contemplated hereby. 19 5.5Broker. The Purchaser has not retained any broker in connection with any transaction contemplated by this Agreement.Seller shall not be obligated to pay any fee or commission associated with the retention or engagement by the Purchaser of any broker in connection with any transaction contemplated by this Agreement. ARTICLE VI COVENANTS 6.1Access to Information. The Seller and the Company agree that, prior to the Closing Date, the Purchaser shall be entitled, through its officers, employees and representatives (including, without limitation, its legal advisors and accountants), to make such investigation of the properties, businesses and operations of the Company and their Subsidiaries and such examination of the books, records and financial condition of the Company and their Subsidiaries as it reasonably requests and to make extracts and copies of such books and records.Any such investigation and examination shall be conducted during regular business hours and under reasonable circumstances, and the Seller shall cooperate, and shall cause the Company and their Subsidiaries to cooperate, fully therein.No investigation by the Purchaser prior to or after the date of this Agreement shall diminish or obviate any of the representations, warranties, covenants or agreements of the Seller contained in this Agreement or the Seller Documents.In order that the Purchaser may have full opportunity to make such physical, business, accounting and legal review, examination or investigation as it may reasonably request of the affairs of the Company and its Subsidiaries, the Seller shall cause the officers, employees, consultants, agents, accountants, attorneys and other representatives of the Company and their Subsidiaries to cooperate fully with such representatives in connection with such review and examination. 6.2Conduct of the Business Pending the Closing. (a)Except as otherwise expressly contemplated by this Agreement or with the prior written consent of the Purchaser, the Seller shall use their best efforts, and shall cause the Company to: (i)Conduct the businesses of the Company only in the ordinary course consistent with past practice; (ii)Use its best efforts to (A) preserve its present business operations, organization (including, without limitation, management and the sales force) and goodwill of the Company and (B) preserve its present relationship with Persons having business dealings with the Company; (iii)Maintain (A) all of the assets and properties of the Company in their current condition, ordinary wear and tear excepted and (B) insurance upon all of the properties and assets of the Company in such amounts and of such kinds com-parable to that in effect on the date of this Agreement; 20 (iv)(A) maintain the books, accounts and records of the Company in the ordinary course of business consistent with past practices, (B) continue to collect accounts receivable and pay accounts payable utilizing normal procedures and without discounting or accelerating payment of such accounts, and (C) comply with all contractual and other obligations applicable to the operation of the Company; and (v)Comply in all material respects with applicable Laws. (b)Except as otherwise expressly contemplated by this Agreement or with the prior written consent of the Purchaser, the Seller shall not, and shall cause the Company not to: (i)Declare, set aside, make or pay any dividend or other distribution in respect of the capital stock of the Companyor repurchase, redeem or otherwise acquire any outstanding shares of the capital stock or other securities of, or other ownership interests in, the Company; (ii)Transfer, issue, sell or dispose of any shares of capital stock or other securities of the Company or grant options, warrants, calls or other rights to purchase or otherwise acquire shares of the capital stock or other securities of the Company; (iii)Effect any recapitalization, reclassification, stock split or like change in the capitalization of the Company; (iv)Amend the certificate of incorporation or by-laws of the Company; (v)(A) materially increase the annual level of compensation of any employee of the Company, (B) increase the annual level of compensation payable or to become payable by the Companyto any of its executive officers, (C) grant any unusual or extraordinary bonus, benefit or other direct or indirect compensation to any employee, director or consultant, (D) increase the coverage or benefits available under any (or create any new) severance pay, termination pay, vacation pay, company awards, salary continuation for disability, sick leave, deferred compensation, bonus or other incentive compensation, insurance, pension or other employee benefit plan or arrangement made to, for, or with any of the directors, officers, employees, agents or representatives of the Companyor otherwise modify or amend or terminate any such plan or arrangement or (E) enter into any employment, deferred compensation, severance, consulting, non-competition or similar agreement (or amend any such agreement) to which the Company is a party or involving a director, officer or employee of the Company in his or her capacity as a director, officer or employee of the Company; (vi)Except for trade payables and for indebtedness for borrowed money incurred in the ordinary course of business and consistent with past practice, borrow monies for any reason or draw down on any line of credit or debt obligation, or become the guarantor, surety, endorser or otherwise liable for any debt, obligation or liability (contingent or otherwise) of any other Person, or change the terms of payables or receivables; (vii)Subject to any Lien (except for leases that do not materially impair the use of the property subject thereto in their respective businesses as presently conducted), any of the properties or assets (whether tangible or intangible) of the Company; 21 (viii)Acquire any material properties or assets or sell, assign, transfer, convey, lease or otherwise dispose of any of the material properties or assets (except for fair consideration in the ordinary course of business consistent with past practice) of the Company except, with respect to the items listed on Schedule 6.2(b)(viii) hereto, as previously consented to by the Purchaser; (ix)Cancel or compromise any debt or claim or waive or release any material right of the Company except in the ordinary course of business consistent with past practice; (x)Enter into any commitment for capital expenditures or the purchase of assets out of the ordinary course in excess of $5,000; (xi)Permit the Company to enter into any transaction or to make or enter into any Contract which by reason of its size or otherwise is not in the ordinary course of business consistent with past practice; (xii)Permit the Company to enter into or agree to enter into any merger or consolidation with, any corporation or other entity, and not engage in any new business or invest in, make a loan, advance or capital contribution to, or otherwise acquire the securities of any other Person; (xiii)Except for transfers of cash pursuant to normal cash management practices, permit the Company to make any investments in or loans to, or pay any fees or expenses to, or enter into or modify any Contract with, the Seller or any Affiliate of the Seller; or (xiv)Agree to do anything prohibited by this Section 6.2 or anything which would make any of the representations and warranties of the Seller in this Agreement or the Seller Documents untrue or incorrect in any material respect as of any time through and including the Effective Time. 6.3Consents. The Seller and the Company shall use their best efforts, and the Purchaser shall cooperate with the Seller and the Company to obtain at the earliest practicable date all consents and approvals required to consummate the transactions contemplated by this Agreement, including, without limitation, the consents and approvals referred to in Section 4.7 hereof; provided, however, that neither the Seller, the Company nor the Purchaser shall be obligated to pay any consideration therefor to any third party from whom consent or approval is requested. 6.4Other Actions. Each of the Seller, the Company and the Purchaser shall use its best efforts to (i) take all actions necessary or appropriate to consummate the transactions contemplated by this Agreement and (ii) cause the fulfillment at the earliest practicable date of all of the conditions to their respective obligations to consummate the transactions contemplated by this Agreement. 22 6.5No Solicitation. The Seller will not, and will not cause or permit the Company or any of the the Company’s directors, officers, employees, representatives or agents (collectively, the "Representatives") to, directly or indirectly, (i) discuss, negotiate, undertake, authorize, recommend, propose or enter into, either as the proposed surviving, merged, acquiring or acquired corporation, any transaction involving a merger, consolidation, business combination, purchase or disposition of any amount of the assets or capital stock or other equity interest in the Company other than the transactions contemplated by this Agreement (an "Acquisition Transaction"), (ii) facilitate, encourage, solicit or initiate discussions, negotiations or submissions of proposals or offers in respect of an Acquisition Transaction, (iii) furnish or cause to be furnished, to any Person, any information concerning the business, operations, properties or assets of the Company in connection with an Acquisition Transaction, or (iv) otherwise cooperate in any way with, or assist or participate in, facilitate or encourage, any effort or attempt by any other Person to do or seek any of the foregoing.The Seller will inform the Purchaser in writing immediately following the receipt by Seller, the Company or any Representative of any proposal or inquiry in respect of any Acquisition Transaction. 6.6Preservation of Records. The Seller and the Purchaser agree that each of them shall preserve and keep the records held by it relating to the business of the Company for a period of three years from the Closing Date and shall make such records and personnel available to the other as may be reasonably required by such party in connection with, among other things, any insurance claims by, legal proceedings against or governmental investigations of the Seller or the Purchaser or any of their Affiliates or in order to enable the Seller or the Purchaser to comply with their respective obligations under this Agreement and each other agreement, document or instrument contemplated hereby or thereby. 6.7Publicity. None of the Seller, the Company nor the Purchaser shall issue any press release or public announcement concerning this Agreement or the transactions contemplated hereby without obtaining the prior written approval of the other party hereto, which approval will not be unreasonably withheld or delayed, unless, in the sole judgment of the Purchaser, the Company or the Seller, disclosure is otherwise required by applicable Law or by the applicable rules of any stock exchange on which the Purchaser lists securities, provided that, to the extent required by applicable law, the party intending to make such release shall use its best efforts consistent with such applicable law to consult with the other party with respect to the text thereof. 6.8Use of Name. The Seller hereby agrees that upon the consummation of the transactions contemplated hereby, the Purchaser, the Company shall have the sole right to the use of the name “Thinspace Technology, Inc. and Thinspace Technology Ltd”, and any derivation of the aforementioned names and the Seller shall not, and shall not cause or permit any Affiliate to, use such name or any variation or simulation thereof. 23 6.9Tax Matters (a)Tax Periods Ending on or Before the Closing Date.The Seller shall prepare or cause to be prepared and file or cause to be filed all Tax Returns for the Companyfor all periods through and including the Closing Date which are filed after the Closing Date as soon as practicable and prior to the date due (including any proper extensions thereof).The Seller shall permit the Company and the Purchaser to review and provide comments, if any, on each such Return described in the preceding sentence prior to filing.Unless the Purchaser and the Company provides comments to the Seller, the Company shall deliver to the Seller each such Return signed by the appropriate officer(s) of the Company for filing within ten (10) days following the Seller’s delivery to the Company and the Purchaser of any such Return.The Seller shall deliver to the Company promptly after filing each such Return a copy of the filed Return and evidence of its filing.The Seller shall pay the costs and expenses incurred in the preparation and filing of the Tax Returns on or before the date such costs and expenses are due. If the Company provides comments to the Seller and at the end of such ten (10) day period the Company and the Seller have failed to reach written agreement with respect to all of such disputed items, the parties shall submit the unresolved items to arbitration for final determination. Promptly, but no later than thirty (30) days after its acceptance of its appointment as arbitrator, the arbitrator shall render an opinion as to the disputed items. The determination of the arbitrator shall be conclusive and binding upon the parties. the Company and the Seller (as a group) shall each pay one half of the fees, costs and expenses of the arbitrator. The prevailing party may be entitled to an award of pre- and post-award interest as well as reasonable attorneys’ fees incurred in connection with the arbitration and any judicial proceedings related thereto as determined by the arbitrator. (b)Tax Periods Beginning and Ending After the Closing Date. The Companyor the Purchaser shall prepare or cause to be prepared and file or cause to be filed any Returns ofthe Company for Tax periods that begin and end after the Closing Date. (c)Refunds and Tax Benefits.Any tax refunds that are received after the Closing Date by the Seller, the Company (other than tax refunds received in connection with such Seller’s individual tax return) and any amounts credited against tax to which the Seller, the Company becomes entitled, shall be for the account of the Seller. (d)Cooperation on Tax Matters. (i)The Purchaser, the Company and the Seller shall cooperate fully, as and to the extent reasonably requested by the other party, in connection with the filing of any Returns pursuant to this Section and any audit, litigation or other proceeding with respect to Taxes.Such cooperation shall include the retention and (upon the other party's request) the provision of records and information which are reasonably relevant to any such audit, litigation or other proceeding and making employees available on a mutually convenient basis to provide additional information and explanation of any material provided hereunder.The Company and the Seller agree (A) to retain all books and records with respect to Tax matters pertinent to the Company relating to any taxable period beginning before the Closing Date until the expiration of the statute of limitations (and, to the extent notified by the Purchaser or the Seller, any extensions thereof) of the respective tax periods, and to abide by all record retention agreements entered into with any taxing authority, and (B) to give the other party reasonable written notice prior to transferring, destroying or discarding any such books and records and, if the other party so requests, the Company or the Seller, as the case may be, shall allow the other party to take possession of such books and records. 24 (ii)The Purchaser and the Seller further agree, upon request, to use their commercially reasonable best efforts to obtain any certificate or other document from any governmental authority or any other Person as may be necessary to mitigate, reduce or eliminate any Tax that could be imposed (including, but not limited to, with respect to the transactions contemplated hereby). (iii)The Purchaser and the Seller further agree, upon request, to provide the other party with all information that either party may be required to report pursuant to §6043 of the Code and all Treasury Department Regulations promulgated thereunder. ARTICLE VII CONDITIONS TO CLOSING 7.1Conditions Precedent to Obligations of Purchaser. The obligation of the Purchaser to consummate the transactions contemplated by this Agreement is subject to the fulfillment, on or prior to the Closing Date, of each of the following conditions (any or all of which may be waived by the Purchaser in whole or in part to the extent permitted by applicable law): (a)all representations and warranties of the Seller and the Company contained herein shall be true and correct as of the date hereof; (b)all representations and warranties of the Seller and the Company contained herein qualified as to materiality shall be true and correct, and the representations and warranties of the Seller and the Company contained herein not qualified as to materiality shall be true and correct in all material respects, at and as of the Closing Date with the same effect as though those representations and warranties had been made again at and as of that time; (c)the Seller and the Company shall have performed and complied in all material respects with all obligations and covenants required by this Agreement to be performed or complied with bythem on or prior to the Closing Date; (d)the Purchaser shall have been furnished with certificates (dated the Closing Date and in form and substance reasonably satisfactory to the Purchaser) executed by the Seller certifying as to the fulfillment of the conditions specified in Sections 7.1(a), 7.1(b) and 7.1(c) hereof; (e)Certificates representing 100% of the Shares being sold hereunder shall have been, or shall at the Closing be, validly endorsed and delivered to the Escrow Agent to be held in accordance with the terms of the Escrow Agreement, free and clear of any and all Liens; 25 (f)there shall not have been or occurred any Material Adverse Change; (g)the Seller and the Company shall have obtained all consents and waivers referred to in Section 4.7 hereof, in a form reasonably satisfactory to the Purchaser, with respect to the transactions contemplated by this Agreement and the Seller Documents, including resolutions of the board of directors of the Company approving the terms of this Agreement and providing that, effective as of the Closing Date, or such later date as agreed to between the Company and its current officers, (i) the Company’s officers and directors shall resign and be duly replaced by the Purchaser’s Chief Executive Officer designee, who is Jay Christopher Bautista; (ii) the Company will cause the Purchaser’s director designee to be duly appointed, who are Jay Christopher Bautista and Scott Weiselberg; (h)the Seller will use its reasonable best efforts to ensure that the Company takes any and all necessary action until the expiration of the 10-day period beginning on the date of the filing of the Information Statement relating to a change in majority of directors of the Company with the Commission pursuant to Rule 14f-1 promulgated under the Exchange Act (“Information Statement”). (i)no Legal Proceedings shall have been instituted or threatened or claim or demand made against the Seller and the Company, or the Purchaser seeking to restrain or prohibit or to obtain substantial damages with respect to the consummation of the transactions contemplated hereby, and there shall not be in effect any order by a governmental body of competent jurisdiction restraining, enjoining or otherwise prohibiting the consummation of the transactions contemplated hereby; (j)the Seller shall have entered into a Termination Agreement with the Company, in the form annexed hereto as Exhibit 7.1(j); (k)the Purchaser shall have received the written resignations of the Seller as an officer of the Company (l)the Seller shall enter into a new Employee Services Agreement and a Non-Executive Director Services Agreement, the forms of which are annxed hereto as Exhibits 7.1(k)(1) and 7.1(k)(2); (m)the Purchaser shall have received information satisfactory in its sole discretion to verify the accuracy of all financial information delivered by the Seller to the Purchaser. 7.2Conditions Precedent to Obligations of the Seller and the Company. The obligations of the Seller and the Company to consummate the transactions contemplated by this Agreement are subject to the fulfillment, prior to or on the Closing Date, of each of the following conditions (any or all of which may be waived by the Seller and the Company in whole or in part to the extent permitted by applicable law): 26 (a)all representations and warranties of the Purchaser contained herein shall be true and correct as of the date hereof; (b)all representations and warranties of the Purchaser contained herein qualified as to materiality shall be true and correct, and all representations and warranties of the Purchaser contained herein not qualified as to materiality shall be true and correct in all material respects, at and as of the Closing Date with the same effect as though those representations and warranties had been made again at and as of that date; (c)the Purchaser shall have performed and complied in all material respects with all obligations and covenants required by this Agreement to be performed or complied with by Purchaser on or prior to the Closing Date; (d)The Purchase Price shall have been delivered to the Escrow Agent, in immediately available funds; (e)the Seller shall have been furnished with certificates (dated the Closing Date and in form and substance reasonably satisfactory to the Seller) executed by the Chief Executive Officer and Chief Financial Officer of the Purchaser certifying as to the fulfillment of the conditions specified in Sections 7.2(a), 7.2(b) and 7.2(c); and (f)no Legal Proceedings shall have been instituted or threatened or claim or demand made against the Seller, the Company, or the Purchaser seeking to restrain or prohibit or to obtain substantial damages with respect to the consummation of the transactions contemplated hereby, and there shall not be in effect any Order by a Governmental Body of competent jurisdiction restraining, enjoining or otherwise prohibiting the consummation of the transactions contemplated hereby. ARTICLE VIII DOCUMENTS TO BE DELIVERED 8.1Documents to be Delivered by the Seller. At or prior to the Closing, the Seller shall deliver, or cause to be delivered, to the Escrow Agent the following: (a)stock certificates representing the Shares being sold hereunder, duly endorsed in blank or accompanied by stock transfer powers and with all requisite stock transfer tax stamps attached; (b)copies of all consents and waivers referred to in Section 7.1(g) hereof; 27 (c)written resignations of each of the officers and directors of the Company; (d)certificate of good standing with respect to the Company issued by the Secretary of State of the State of incorporation, and for each state in which the Company is qualified to do business as a foreign corporation; (g) resolution of the board of directors of the Company appointing Jay Christopher Bautista as the Chief Executive Officer, and Jay Christopher Bautista and Scott Weiselberg as directors; and (e)such other documents as the Purchaser shall reasonably request. 8.2Documents to be Delivered by the Purchaser. At or prior to the Closing, the Purchaser shall deliver to the Escrow Agent the following: (a)the Purchase Price; (b)the certificates referred to in Section 7.2(d) hereof; (c)such other documents as the Seller shall reasonably request. ARTICLE IX INDEMNIFICATION 9.1Indemnification. (a)Subject to Section 9.2 hereof, the Seller hereby agrees to indemnify and hold the Purchaser, the Company, and their respective directors, officers, employees, Affiliates, agents, successors and assigns (collectively, the "Purchaser Indemnified Parties") harmless from and against: (i)any and all liabilities of the Company of every kind, nature, and description, absolute or contingent, existing as against the Company prior to and including the Closing Date or thereafter coming into being or arising by reason of any state of facts existing, or any transaction entered into, on or prior to the Closing Date, except to the extent that the same have been fully provided for in the Balance Sheet or disclosed in the notes thereto or the Schedules hereto or were incurred in the ordinary course of business between the Balance Sheet Date and the Closing Date; (ii)subject to Section 10.3, any and all losses, liabilities, obligations, damages, costs and expenses based upon, attributable to or resulting from the failure of any representation or warranty of the Seller set forth in Section 4 hereof, or any representation or warranty contained in any certificate delivered by or on behalf of the Seller pursuant to this Agreement, to be true and correct in all respects as of the date made; (iii)any and all losses, liabilities, obligations, damages, costs and expenses based upon, attributable to or resulting from the breach of any covenant or other agreement on the part of the Seller under this Agreement; (iv)any and all notices, actions, suits, proceedings, claims, demands, assessments, judgments, costs, penalties and expenses, including attorneys' and other professionals' fees and disbursements (collectively, "Expenses") incident to any and all losses, liabilities, obligations, damages, costs and expenses with respect to which indemnification is provided hereunder (collectively, "Losses"). 28 (b)Subject to Section 9.2, Purchaser hereby agrees to indemnify and hold the Seller and his Affiliates, agents, successors and assigns (collectively, the "Seller Indemnified Parties") harmless from and against: (i)any and all Losses based upon, attributable to or resulting from the failure of any representation or warranty of the Purchaser set forth in Section 5 hereof, or any representation or warranty contained in any certificate delivered by or on behalf of the Purchaser pursuant to this Agreement, to be true and correct as of the date made; (ii)any and all Losses based upon, attributable to or resulting from the breach of any covenant or other agreement on the part of the Purchaser under this Agreement or arising from the ownership or operation of the Company from and after the Closing Date; and (iii)any and all Expenses incident to the foregoing. 9.2Limitations on Indemnification for Breaches of Representations and Warranties. (a)An indemnifying party shall not have any liability under Section 9.1(a)(i), Section 9.1(a)(ii) or Section 9.1(b)(i) hereof unless the aggregate amount of Losses and Expenses to the indemnified parties finally determined to arise thereunder based upon, attributable to or resulting from the failure of any representation or warranty to be true and correct, other than the representations and warranties set forth in Sections 4.3, 4.11, 4.24 and 4.29 hereof, exceeds $35,000 (the “Basket”) and, in such event, the indemnifying party shall be required to pay the entire amount of such Losses and Expenses in excess of $10,000 (the “Deductible”). 9.3Indemnification Procedures. (a)In the event that any Legal Proceedings shall be instituted or that any claim or demand ("Claim") shall be asserted by any Person in respect of which payment may be sought under Section 9.1 hereof (regardless of the Basket or the Deductible referred to above), the indemnified party shall reasonably and promptly cause written notice of the assertion of any Claim of which it has knowledge which is covered by this indemnity to be forwarded to the indemnifying party.The indemnifying party shall have the right, at its sole option and expense, to be represented by counsel of its choice, which must be reasonably satisfactory to the indemnified party, and to defend against, negotiate, settle or otherwise deal with any Claim which relates to any Losses indemnified against hereunder.If the indemnifying party elects to defend against, negotiate, settle or otherwise deal with any Claim which relates to any Losses indemnified against hereunder, it shall within five (5) days (or sooner, if the nature of the Claim so requires) notify the indemnified party of its intent to do so.If the indemnifying party elects not to defend against, negotiate, settle or otherwise deal with any Claim which relates to any Losses indemnified against hereunder, fails to notify the indemnified party of its election as herein provided or contests its obligation to indemnify the indemnified party for such Losses under this Agreement, the indemnified party may defend against, negotiate, settle or otherwise deal with such Claim.If the indemnified party defends any Claim, then the indemnifying party shall reimburse the indemnified party for the Expenses of defending such Claim upon submission of periodic bills.If the indemnifying party shall assume the defense of any Claim, the indemnified party may participate, at his or its own expense, in the defense of such Claim; provided, however, that such indemnified party shall be entitled to participate in any such defense with separate counsel at the expense of the indemnifying party if (i) so requested by the indemnifying party to participate or (ii) in the reasonable opinion of counsel to the indemnified party, a conflict or potential conflict exists between the indemnified party and the indemnifying party that would make such separate representation advisable; and provided, further, that the indemnifying party shall not be required to pay for more than one such counsel for all indemnified parties in connection with any Claim.The parties hereto agree to cooperate fully with each other in connection with the defense, negotiation or settlement of any such Claim. 29 (b)After any final judgment or award shall have been rendered by a court, arbitration board or administrative agency of competent jurisdiction and the expiration of the time in which to appeal therefrom, or a settlement shall have been consummated, or the indemnified party and the indemnifying party shall have arrived at a mutually binding agreement with respect to a Claim hereunder, the indemnified party shall forward to the indemnifying party notice of any sums due and owing by the indemnifying party pursuant to this Agreement with respect to such matter and the indemnifying party shall be required to pay all of the sums so due and owing to the indemnified party by wire transfer of immediately available funds within 10 business days after the date of such notice. (c)The failure of the indemnified party to give reasonably prompt notice of any Claim shall not release, waive or otherwise affect the indemnifying party's obligations with respect thereto except to the extent that the indemnifying party can demonstrate actual loss and prejudice as a result of such failure. 9.4Tax Treatment of Indemnity Payments. The Seller and the Purchaser agree to treat any indemnity payment made pursuant to this Article 9 as an adjustment to the Purchase Price for federal, state, local and foreign income tax purposes. ARTICLE X MISCELLANEOUS 10.1Payment of Sales, Use or Similar Taxes. All sales, use, transfer, intangible, recordation, documentary stamp or similar Taxes or charges, of any nature whatsoever, applicable to, or resulting from, the transactions contemplated by this Agreement shall be borne by the Seller. 10.2Survival of Representations and Warranties. The parties hereto hereby agree that the representations and warranties contained in this Agreement or in any certificate, document or instrument delivered in connection herewith, shall survive the execution and delivery of this Agreement, and the Closing hereunder, regardless of any investigation made by the parties hereto; provided, however, that any claims or actions with respect thereto (other than claims for indemnifications with respect to the representation and warranties contained in Sections 4.3, 4.11, 4.24 and 4.35 which shall survive for periods coterminous with any applicable statutes of limitation) shall terminate unless within twenty-four (24) months after the Closing Date written notice of such claims is given to the Sellers or such actions are commenced. 30 10.3Expenses. Except as otherwise provided in this Agreement, the Seller and the Purchaser shall each bear its own expenses incurred in connection with the negotiation and execution of this Agreement and each other agreement, document and instrument contemplated by this Agreement and the consummation of the transactions contemplated hereby and thereby, it being understood that in no event shall the Company bear any of such costs and expenses 10.4Specific Performance. The Seller and the Company acknowledge and agree that the breach of this Agreement would cause irreparable damage to the Purchaser and that the Purchaser will not have an adequate remedy at law.Therefore, the obligations of the Seller and the Company under this Agreement, including, without limitation, the Seller’s obligation to sell the Shares being purchased hereunder to the Purchaser, shall be enforceable by a decree of specific performance issued by any court of competent jurisdiction, and appropriate injunctive relief may be applied for and granted in connection therewith.Such remedies shall, however, be cumulative and not exclusive and shall be in addition to any other remedies which any party may have under this Agreement or otherwise. 10.5Further Assurances. The Seller and the Purchaser each agrees to execute and deliver such other documents or agreements and to take such other action as may be reasonably necessary or desirable for the implementation of this Agreement and the consummation of the transactions contemplated hereby. 10.6Submission to Jurisdiction; Consent to Service of Process. (a)The parties hereto hereby irrevocably submit to the non-exclusive jurisdiction of any federal or state court located within the state of New York over any dispute arising out of or relating to this Agreement or any of the transactions contemplated hereby and each party hereby irrevocably agrees that all claims in respect of such dispute or any suit, action proceeding related thereto may be heard and determined in such courts.The parties hereby irrevocably waive, to the fullest extent permitted by applicable law, any objection which they may now or hereafter have to the laying of venue of any such dispute brought in such court or any defense of inconvenient forum for the maintenance of such dispute.Each of the parties hereto agrees that a judgment in any such dispute may be enforced in other jurisdictions by suit on the judgment or in any other manner provided by law. 31 (b)Each of the parties hereto hereby consents to process being served by any party to this Agreement in any suit, action or proceeding by the mailing of a copy thereof in accordance with the provisions of Section 10.10. 10.7Entire Agreement; Amendments and Waivers. This Agreement (including the schedules and exhibits hereto) represents the entire understanding and agreement between the parties hereto with respect to the subject matter hereof and can be amended, supplemented or changed, and any provision hereof can be waived, only by written instrument making specific reference to this Agreement signed by the party against whom enforcement of any such amendment, supplement, modification or waiver is sought.No action taken pursuant to this Agreement, including without limitation, any investigation by or on behalf of any party, shall be deemed to constitute a waiver by the party taking such action of compliance with any representation, warranty, covenant or agreement contained herein.The waiver by any party hereto of a breach of any provision of this Agreement shall not operate or be construed as a further or continuing waiver of such breach or as a waiver of any other or subsequent breach.No failure on the part of any party to exercise, and no delay in exercising, any right, power or remedy hereunder shall operate as a waiver thereof, nor shall any single or partial exercise of such right, power or remedy by such party preclude any other or further exercise thereof or the exercise of any other right, power or remedy.All remedies hereunder are cumulative and are not exclusive of any other remedies provided by law. 10.8Governing Law.This Agreement shall be governed by and construed in accordance with the laws of the state of New York. 10.9Table of Contents and Headings. The table of contents and section headings of this Agreement are for reference purposes only and are to be given no effect in the construction or interpretation of this Agreement. 10.10Notices. All notices and other communications under this Agreement shall be in writing and shall be deemed given when delivered personally or mailed by certified mail, return receipt requested, to the parties (and shall also be transmitted by facsimile to the Persons receiving copies thereof) at the following addresses (or to such other address as a party may have specified by notice given to the other party pursuant to this provision): (a) Purchaser: IBC Equity Holdings, Inc. 12 Timber Creek Lake Newark, DE 19711 Samuel Oshana 32 Copy to: Richard A. Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone:(212) 930-9700 Facsimile: (212) 930-9725 (b) Seller: 10.11Severability. If any provision of this Agreement is invalid or unenforceable, the balance of this Agreement shall remain in effect. 10.12Binding Effect; Assignment. This Agreement shall be binding upon and inure to the benefit of the parties and their respective successors and permitted assigns.Nothing in this Agreement shall create or be deemed to create any third party beneficiary rights in any person or entity not a party to this Agreement except as provided below.No assignment of this Agreement or of any rights or obligations hereunder may be made by either the Seller or the Purchaser (by operation of law or otherwise) without the prior written consent of the other parties hereto and any attempted assignment without the required consents shall be void; provided, however, that the Purchaser may assign this Agreement and any or all rights or obligations hereunder (including, without limitation, the Purchaser's rights to purchase the Shares being purchased hereunder and the Purchaser's rights to seek indemnification hereunder) to any Affiliate of the Purchaser; provided, further, that notwithstanding any such assignment or delegation, the Purchaser shall continue to be bound by all the terms of this Agreement.Upon any such permitted assignment, the references in this Agreement to the Purchaser shall also apply to any such assignee unless the context otherwise requires. 33 IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date first above written. SELLER THINSPACE TECHNOLOGY, INC. By: Name: Michael Brodsky Title: Director 34 [PURCHASER SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT] IN WITNESS WHEREOF, the undersigned have caused this Stock Purchase Agreement to be duly executed by their respective authorized signatories as of the date first indicated above. Name of Purchaser: IBC Equity Holdings, Inc. Signature of Authorized Signatory of Purchaser: Name of Authorized Signatory: Title of Authorized Signatory: Email Address of Authorized Signatory: Fax Number of Authorized Signatory: Address for Notice of Purchaser: Address for Delivery of Securities for Purchaser (if not same as address for notice): Subscription Amount: Shares of Common Stock: EIN Number:[PROVIDE THIS UNDER SEPARATE COVER] 35
